THE THIRTEENTH COURT OF APPEALS

                                      13-14-00051-CV


                                     Blanca Emid Petty
                                             v.
                                      John Kent Petty


                                     On Appeal from the
                       329th District Court of Wharton County, Texas
                                   Trial Cause No. 46.003


                                        JUDGMENT

         THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.           The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant although she is exempt from payment due to her affidavit of inability to pay

costs.

         We further order this decision certified below for observance.

October 30, 2014